COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-219-CV
  
  
JOSE 
DAVID GOLDSMITH                                                      APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                              APPELLEE
 
 
----------
 
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
July 15, 2004 and July 30, 2004, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid.  Tex. R. 
App. P. 42.3(c).  Appellant has not paid the $125 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
  
  
                                                                  PER 
CURIAM
  
   
PANEL 
D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
August 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).